Citation Nr: 1757099	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has modified the Veteran's claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The Veteran withdrew his request for a videoconference hearing before the Board.  See September 2017 VA Form 21-0820, Report of General Information; 38 C.F.R. § 20.702(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back condition, diagnosed as degenerative disc disease (DDD), status post-surgery of the lumbar spine, is related to a back injury he incurred when he was assaulted in a bar during his active service in 1952. See September 2013 correspondence. Further, the Veteran indicates that a back injury he sustained after service aggravated his 1952 back injury. See October 2014 VA Form 9; May 2014 Notice of disagreement; September 2013 correspondence.

The claim of service connection was originally developed as requiring new and material evidence to reopen. The RO first denied the claim in June 1960. The Veteran did not file a timely appeal, and the denial became final. Following the Veteran's application to reopen the claim, military personnel records regarding the 1952 incident relating to the Veteran's back were associated with the claims file. See July 1952 Form NavPers-601. These records were not available to the RO when it originally denied the claim. Therefore, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the matter, notwithstanding the prior finally adjudicated claim. 

In addition, the Board finds that further development of the medical evidence is required. Specifically, the VA examinations of record, including the one performed in March 2014, failed to address the positive nexus opinion provided by the Veteran's private physician, Dr. A.S. See July 1959 letter from Dr. A.S. The physician opined that the Veteran had a disc pathology in 1952 that was aggravated by a post-service back injury in 1955. The 1955 back injury ultimately required a laminectomy and removal of a protruded ruptured disc at the L4 region in 1956. Therefore, the RO must obtain an addendum opinion from the examiner that performed the March 2014 VA examination determining whether the Veteran's current back condition is related to or caused by the 1952 back injury with specific consideration of Dr. A.S.'s medical opinion.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the actions set forth below in the indented paragraphs.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Contact the examiner who performed the March 2014 VA examination if available, or other appropriate medical professional if necessary, and obtain an addendum opinion to determine whether the Veteran's current back condition is related to the documented in-service 1952 back injury. If the examiner determines that an in-person examination is necessary in order to provide an opinion, then such an examination must be performed. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back condition is related to or caused by the 1952 back injury. The examiner must specifically consider the positive nexus opinion by Dr. A.S.  Also, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3. Finally, with consideration of service department records made available since the January1960 rating decision, readjudicate the issue remaining on appeal- entitlement to service connection for a back disability. The Board draws attention to military personnel records associated with the claims file in January 2014, including, but not limited to, the July 1952 Form NavPers-601. If this benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

